Citation Nr: 1732937	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  06-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected migraine headaches, and tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1990 to July 1991, to include a tour of duty in the Persian Gulf area from December 1990 to June 1991.  He also served in the National Guard from 1975 to 1981, and the Army Reserve from 1984 to 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A Board decision in April 2009 denied the Veteran's claim for service connection for a psychiatric disorder.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2010, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's April 2009 decision in part and remand the case for readjudication in accordance with the JMPR.  The Board remanded the Veteran's claim thereafter in September 2010, and again in July 2016. The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

An acquired psychiatric disorder is at least as likely as not causally related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the favorable decision herein, no further discussion of compliance with these duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has increased the severity of the nonservice-connected disability for which service connection is sought.  See 38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Upon review of the evidence, the Board finds entitlement to service connection for an acquired psychiatric disorder is warranted. 

In July 1992, the Veteran received a periodic service medical examination, and remarked on his record of military history that he had depression and excessive worrying.  The examiner noted the Veteran's statement and said there were no symptoms at present during that general examination.

VA clinical records include July 2014 VA treatment notes which reference Gulf War Registry and indicate the Veteran complained of depression, memory loss, indecisiveness, a decline in concentration, and unexplained fatigue.  Another July 1994 VA treatment note by the same physician noted the Veteran served in grave registration during his Persian Gulf deployment from January 1991 to June 1991.  This VA physician referred the Veteran for a psychiatric consultation and examination, and also mentioned PTSD in her note as a provisional diagnosis.

In December 1994, a VA treatment note documented concerns regarding the Veteran's "PTSD exacerbation" and difficulties that were "stress-related" associated with his service in the Persian Gulf. A referral to VA psychiatry was made.

In December 1998, in another VA treatment note, the Veteran reported to a VA physician he was seeing a private psychiatrist, Dr. B., for depression.  This VA physician noted cyclothymic disorder and major depression, and changed the psychiatric medication the Veteran was taking at the time.  This examiner noted symptoms of depressed mood, difficulty "keeping sleep," irritability, loss of energy, and decreased libido.  The Veteran reported he had felt this way after the Persian Gulf war, but that episodes lasted for about 30 days and would resolve.

In May 2005, during another VA psychiatric consultation, the Veteran was seen by a VA psychiatrist and diagnosed with cyclothymic disorder again, with a GAF score of 65.  The psychiatrist noted the Veteran's symptoms of depression and hyperactivity at times and adjusted his antidepressant medication.  This psychiatrist noted the Veteran screened positive for depression but negative for PTSD.

In April 2006, the Veteran received a VA mental disorders examination.  The examiner noted the Veteran had been seen on an outpatient basis by a Dr. T. since May 2005 for anxiety, and by a Dr. P, a psychiatrist, after an occupational incident.  The examiner recorded the Veteran saying he lacked concentration, was irritable and easily angered, had trouble sleeping, low tolerance to noises, anxiety that had exacerbated lately, and that he was indecisive.  The examiner provided a diagnosis of anxiety disorder NOS (not otherwise specified).  This examiner also opined that the Veteran's psychiatric disorder was not related to service, asserting that the Veteran started psychiatric treatment in 2001, and that there were no evidence of psychiatric complaints or treatment during his service or within one year following active service.

In October 2008, the Veteran was seen in a VA emergency room and then a behavioral health clinic, after he experienced a "severe full blown exacerbation of continuous neuropsychiatric symptomatology when migraines and tinnitus worsened, among other symptoms, for six consecutive months." The VA psychiatrist noted his history of major recurrent major depression and generalized anxiety disorder, as the Veteran sought treatment for feeling more anxious than usual, with a lack of concentration, panic attacks, frequent headaches, depressed mood, anhedonia, and a constant preoccupation regarding medical conditions.  A diagnosis of major depressive disorder related to medical problems of tinnitus and headaches was made, along with generalized anxiety disorder exacerbations, with strong PTSD symptomatology, related to medical problems and participation in the Persian Gulf War in "the danger zone" for six months.  The VA psychiatrist noted the Veteran's wartime role as that of "processing dead bodies," and provided a GAF score of 55.

Additionally in October 2008 and January 2009, during followup appointments of the VA mental health treatment above, a VA psychiatrist evaluated the Veteran and diagnosed major depressive disorder on partial remission, with a GAF score of 65.  The latter examiner noted that the major depressive disorder was related to medical problems tinnitus and headaches as well as the anxiety disorder, with strong PTSD symptomatology and "participation in the Persian Gulf war." 

In July 2010, the Veteran received psychiatric care from the VA to evaluate his ongoing progress, and the VA psychiatrist noted the Veteran came to the appointment well dressed and groomed, and was alert, logical, and coherent.  The examiner noted the Veteran's condition was in partial remission at that time and was manageable on an ambulatory basis with the help of medication, but also that he continued to experience decrease of motivation and has had at least 3 episodes of acute relapse of migraine and neurological symptoms with anxiety episodes and PTSD symptomatology.  The Veteran was diagnosed that day with "major depressive disorder and generalized anxiety disorder (with strong PTSD symptomatology) exacerbations related to medical problems and participation in the Persian Gulf War."  A GAF score of 55 was assigned.

In October 2011, the Veteran received another VA mental disorders examination.  Here, a VA psychiatrist diagnosed the Veteran with major depressive disorder and generalized anxiety disorder, and ruled out a mood disorder due to fibromyalgia.  This examiner noted a GAF score of 50 and made note of the Veteran's limited primary support group, a limited social environment, and his chronic medical and mental illnesses.  The examiner recorded the Veteran as being cooperative, with appropriate effect, but anxious mood.  In his comments, the examiner remarked that day's examination found the Veteran with mild signs and symptoms of a depressive order not otherwise specified; insomnia, nightmares, depressed mood, and anxiety were noted.  The examiner further noted the mental disorders were not related to alcohol, illegal substances, or another medical condition.  This examiner stated in her opinion that "there was no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment within one year of discharge from military service," and stated the Veteran first sought private psychiatric treatment in 2003 from a Dr. P.

The Veteran's psychiatric treatment continued.  In June 2012, as part of his regular outpatient visits to VA, the Veteran was evaluated by a VA psychologist, who noted the Veteran's symptoms were consistent with anxiety disorder and major depressive disorder, which were part of the formal diagnosis, along with a GAF score of 57.

In January 2017, in response to a July 2016 BVA remand, an additional VA medical opinion was provided by the same VA examiner who provided the October 2011 opinion.  Asked to determine based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosable psychological condition, the examiner indicated yes, the Veteran has a psychological condition, and indicated the Veteran was first evaluated and treated by a Dr. P in 2003, as she did on her previous opinion of October 2011.  Asked if the Veteran had such a disorder, the examiner was asked to opine if the disability had its origination in service or was otherwise caused by an incident that occurred in service, to include the 1996 head trauma incident.  The examiner responded the Veteran's depressive disorder was not due, related, incurred, or associated in any way to military service, that there was no evidence of psychiatric complaints, nor psychiatric treatment prior to service, during military service, or within one year after discharge from active military service.  Additionally, this examiner opined the Veteran's depressive disorder is not due, related, associated, or secondary to migraine headaches, or medication taken for migraine headaches, citing that the two disabilities are in different time frames, different etiology, different pathophysiology, and different anatomical systems.  Using similar analysis, the examiner also opined that the Veteran's depressive disorder is not due, related, associated, or secondary to the Veteran's tinnitus, citing that the two disabilities were diagnosed in different time frames, different etiology, different pathophysiology, and different anatomical systems, no relation with each other.

The Veteran, through his attorney, submitted an independent medical opinion from a private psychologist, dated June 2017.  This psychologist reviewed the entire claims file of the Veteran, and provided an opinion, that the Veteran's diagnosed psychiatric disorders started because of his military service in the Persian Gulf.  Additionally, this examiner opines that the symptoms have been exacerbated by the service-connected residuals of the November 1996 head trauma accident.  This examiner noted the psychiatric treatment of the Veteran, both from private sources and the VA, from the time of the Veteran's active service in 1991, through documented treatment in July 1994, December 1994, February 1996, December 1996, August 1997, September 1997, November 1997, February 1998, May 2005, February 2006, April 2006, June 2006, August 2006, October 2006, January 2009, and February 2012.  This psychologist noted the diagnoses of both anxiety and depression from different providers, and remarked that it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, saying the depression and anxiety "co-occur" and the symptoms overlap. 

With access to the Board's remand of July 2016, this private psychologist and examiner answered the same questions of direct and secondary service connection.  He stated:  "yes, it is at least as likely as not (50% or greater probability) that his depression and anxiety symptoms had their onset as a result of his service in the Persian Gulf.  He complained of psychiatric symptoms related to "processing dead bodies" in the Persian Gulf and these complaints were documented not long after his return. It is also at least as likely as not (50% or greater probability) that his depression and anxiety have subsequently been exacerbated by symptoms from his service-connected physical concerns including tinnitus and headaches."  This examiner continued, stating in addition that he believed the depression and anxiety were at least as likely as not (50% or greater probability) that his depression and anxiety have subsequently been exacerbated by symptoms from his service-connected physical concerns including tinnitus and headaches. The examiner continued, noting the Veteran's file showed direct evidence of psychiatric complaints related to this service in the Persian Gulf, noting that his symptoms have been episodic and at times gone into partial remission.  The examiner did note the Veteran periodically experiences a recurring major recurring depression, which one earlier provider diagnosed as cyclothymic disorder, along with his anxiety.

The Veteran has received care from VA and private psychiatric providers as recently as January 2017, and multiple providers, both psychiatrists and psychologists, have made diagnoses of major depressive disorder and an anxiety disorder.  Thus the Board finds that the first element of direct service connection, that of the presence of a current disability, has been met.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009). Additionally, the Board finds the second element of service connection, in-service incurrence or aggravation of a disease or injury, has been met.  Id. The Veteran's record of medical history of depression and excessive worry on his July 1992 service medical examination, combined with his July 1994 records showing that the VA examiner noted psychiatric issues tied back to his Persian Gulf service, indicate that psychiatric issues began in service.  See also, e.g., VA treatment notes October 2008 and July 2010.

Regarding the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the claims file contains three VA examinations where the examiner provided an opinion as to the possibility of nexus: April 2006, October 2011, and January 2017.  See Davidson, 581 F.3d at 1315-16.  In each of those VA examinations, a current diagnosis was made.  However, in each of those three VA opinions accompanying the examination, the examiner states incorrect facts as to the origins of the Veteran's psychiatric treatment.  The April 2006 examiner asserted the Veteran began receiving psychiatric treatment in 2001, and the examiner who wrote the October 2011 and January 2017 opinions asserted that the Veteran began receiving psychiatric treatment in 2003.  Each of those three opinions contains a statement that there was no evidence of psychiatric complaints, nor psychiatric treatment prior to the military service, during the military service, nor psychiatric treatment within one year of discharge after active service.  Yet, the claims file indicates Veteran mentioned depression and excessive worrying in July 1992, and the Veteran asserted the following symptoms in July 1994 since returning from the Persian Gulf:  depression, memory loss, indecisiveness, poor concentration, unexplained fatigue, loss of interest in life, can't tolerate noises, and likes to be alone.  The Veteran's treatment records indicate a long history of psychiatric treatment, primarily for depression and anxiety.  Treating VA physicians from October 2006 and January 2009, among others, stated the Veteran's psychiatric problems relate back to his service in the Persian Gulf, noting as well his military occupational service as mortuary affairs during the active combat phase of the Persian Gulf War, a fact also noted in the Veteran's service personnel records and DD214. VA treating psychiatrists from October 2008 and July 2010, inter alia, point to the Veteran's service in the Persian Gulf as the originating factor behind his psychiatric illnesses. Because those three VA opinions from April 2006, October 2011, and January 2017 as to nexus are based on inaccurate factual premises, they are entitled to limited probative weight.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board gives more substantial weight to the VA psychiatric providers whose treatment records dating back to July 1994 consistently note the Veteran's psychiatric disorders, their diagnoses, and their treatment.  None of those providers asserted the Veteran's psychiatric disorders had their origin in some other foundation besides the Veteran's military service.  Additionally, the Board gives substantial weight to the independent medical opinion offered by the Veteran's attorney.  This opinion included a greatly detailed review of the entire claims file by a licensed psychologist, and included a well-reasoned medical opinion justified by multiple instances of supporting data, with a clear statement of the nexus between the current diagnoses, the ongoing treatment of the Veteran, and originating incidents in service. To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Upon review of all the evidence, the Board finds that based on the facts of this case and resolving any doubt in the favor of the Veteran, that the evidence is in equipoise and that entitlement to service connection for an acquired psychiatric disorder is warranted.

ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


